In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Strauss, J.), dated February 13, 2008, as granted those branches of the plaintiff’s cross motion which were for an award of pendente lite child support and maintenance, and interim counsel fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, based on the apparent disparity in the parties’ relative financial positions, the Supreme Court providently exercised its discretion in granting that branch of the plaintiffs cross motion which was for an award of interim counsel fees (see Gaffney-Romanello v Romanello, 82 AD3d 930 [2011]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Florio, Chambers and Cohen, JJ., concur.